t c memo united_states tax_court edward k susie y wong petitioners v commissioner of internal revenue respondent docket no filed date edward k wong pro_se sylvia l shaughnessy and jenny a moon for respondent memorandum opinion pajak special_trial_judge this case comes before the court on respondent's motion to dismiss for lack of jurisdiction on the grounds that the petition was not filed within the time prescribed by sec_6213 or sec_7502 unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the - - tax_court rules_of_practice and procedure petitioners contend that respondent's motion to dismiss should be denied on the theory that the original notice_of_deficiency was withdrawn and superceded by the statement of tax owing which is the subject of their petition at the time the petition was filed with the court petitioners resided in newport beach california on date respondent mailed petitioners a joint notice_of_deficiency which stated that respondent had determined a dollar_figure deficiency for the taxable_year the notice_of_deficiency states in pertinent part that petitioners have days from the date of the letter within which to file a petition with the united_states tax_court the court cannot consider a late petition the time to file cannot be extended or suspended and the receipt of other information or correspondence from the irs will not change the period for filing a petition petitioners through their accountant contacted respondent and requested audit_reconsideration some time around date respondent replied to petitioners on date in a letter which stated that petitioners' case would be returned to the examination group for evaluation at the bottom of this letter is the handwritten statement time to file a petition has expired the letter also clearly states that correspondence - - or interview during the 90-day period does not suspend the period for filing a petition with tax_court in washington d c the last day for filing a petition is respondent concedes and we hold that the 90-day period for timely filing a petition with respect to this notice_of_deficiency expired on monday date because date the 90th day fell on a sunday on date respondent mailed petitioner a letter that stated enclosed are two copies of a report supplementing the statutory_notice_of_deficiency we sent you earlier this report explains changes we made to our proposed adjustments xk kek if you do not accept you may within the period stated in the statutory notice petition the united_states tax_court for a redetermination of your tax_liability this correspondence and consideration of your case has not extended the period in which you may file a petition with the united_states tax_court if no petition is filed within the allotted time we will assess the tax and bill you attached to the letter was an examination_report which showed that certain deductions were allowed resulting ina reduced deficiency of dollar_figure on behalf of petitioners their accountant wrote respondent a letter dated date which stated that the newly determined amount of the deficiency had the legal effect of withdrawing the notice_of_deficiency respondent did not reply to this letter petitioners filed their petition based on the q4e- date statement of tax owing the petition was filed with this court on date and the u s postmark on the petition's envelope was date respondent filed a motion to dismiss for lack of jurisdiction on the ground that the petition was not timely filed petitioners filed an opposition to respondent's motion to dismiss alleging that the notice_of_deficiency was withdrawn and superseded by the statement of tax owing on which their petition was based respondent then filed a response to petitioners' opposition and denied that the revised examination_report statement of tax owing constituted a second notice_of_deficiency that superceded or withdrew the notice_of_deficiency dated date respondent's response citing sec_6212 stated that once a notice_of_deficiency has been issued it may be rescinded only with the taxpayer's consent respondent further stated that the date notice_of_deficiency had never been rescinded petitioners then filed a reply to respondent's response petitioners restated their position and stated that their date letter to respondent communicated their consent to withdrawal of the notice_of_deficiency respondent filed a supplement to respondent's response and petitioners filed a reply and opposition to the supplement a hearing was held in san diego california on respondent's motion the court's jurisdiction to redetermine a deficiency depends upon the issuance of a valid notice_of_deficiency and a timely filed petition rule a c 93_tc_22 sec_6212 expressly authorizes the commissioner after determining a deficiency to send a notice_of_deficiency to the taxpayer by certified or registered mail a notice_of_deficiency is sufficient if it is mailed to the taxpayer at the taxpayer's last_known_address sec_6212 pursuant to sec_6213 the taxpayer ha sec_90 days or days if the notice is addressed to a person outside of the united_states from the date that the notice_of_deficiency is mailed to file a petition with the court for a redetermination of the deficiency sec_6212 authorizes the commissioner with the consent of the taxpayer to rescind any notice_of_deficiency mailed to the taxpayer if a notice_of_deficiency is rescinded the taxpayer has no right to file a petition with the court based on such a notice sec_6212 moreover a notice that is rescinded is not treated as a notice_of_deficiency for purposes of sec_6212 which restricts the issuance of further notices of deficiency sec_6212 the parties do not dispute that the notice_of_deficiency was mailed to petitioners at petitioners' last_known_address nor do the parties dispute that the petition was mailed and filed more - - than days after the issuance of the date notice_of_deficiency in fact the 90-day period for filing a timely petition with respect to the notice_of_deficiency dated date expired on date the petition was mailed to this court on date days after the mailing of the notice_of_deficiency a taxpayer’s contention that the notice_of_deficiency was rescinded has been argued before and has been rejected powell v commissioner tcmemo_1998_108 slattery v commissioner tcmemo_1995_274 in slattery we stated that sec_6212 provides that the secretary may with the consent of the taxpayer rescind any notice_of_deficiency mailed to the taxpayer clearly the statute requires mutual consent by the secretary and the taxpayer to effect a rescission of a notice_of_deficiency we know of no authority deeming a notice_of_deficiency rescinded in absence of a formal rescission the internal_revenue_service has provided guidance to taxpayers wishing to consent to the rescission of a notice_of_deficiency see revproc_88_17 1988_1_cb_692 this revenue_procedure requires the taxpayer to request form_8626 agreement to rescind notice_of_deficiency which becomes effective when executed on behalf of the commissioner revproc_98_54 1998_43_irb_7 modifies revproc_88_ by allowing the use of in lieu of form a document which reflects the agreement by the taxpayer and the internal_revenue_service to rescind the notice_of_deficiency the document will not be effective unless it meets five criteria one of which is that it contain the signatures of both the commissioner's - delegate and the taxpayer or the taxpayer's representative revproc_98_54 1998_43_irb_7 this revenue_procedure also states that the service will not rescind a notice_of_deficiency when the 90-day period has expired without the taxpayer’s filing a petition with the court petitioners in the present case never filed a form_8626 they argue that the date letter written by their accountant to respondent provides their consent to the rescission the letter lacks the signature of the commissioner's delegate in their opposition to respondent's motion to dismiss petitioners argue that because respondent did not reply to this letter the statements are deemed admitted thereby causing a rescission of the notice_of_deficiency petitioners have no valid legal basis for this contention it is difficult for us to understand how petitioners could honestly believe there was a rescission because respondent repeatedly notified petitioners on all correspondence that subsegquent discussions or findings would not have any effect on the 90-day period in which petitioners could petition for a redetermination even if petitioners actually believed there was a rescission the rescission of a notice_of_deficiency is not a function of the taxpayer's subjective belief rather the rescission of a notice_of_deficiency requires mutual consent by the commissioner and the taxpayer and such mutual consent must --- - be objectively apparent powell v commissioner supra in this case there is no objective manifestation of mutual consent by the parties to rescind the date notice_of_deficiency contrary to petitioners’ argument this court has stated that further consideration of a taxpayer's case after the mailing of the notice_of_deficiency coupled with respondent's concession of a portion of the previously determined deficiency does not result in the rescission of the notice_of_deficiency id citing hesse v commissioner tcmemo_1997_333 mullings v commissioner tcmemo_1997_114 slattery v commissioner supra based on all the facts we find that the date notice_of_deficiency was not rescinded petitioners' petition was filed based on their position that the date statement of tax owing constituted a new notice_of_deficiency because the date notice_of_deficiency was not rescinded the statement of tax owing could not operate as a new notice_of_deficiency this court lacks jurisdiction over a petition that is filed with respect toa letter from the commissioner to the taxpayer if the letter did not constitute a notice_of_deficiency powell v commissioner supra it is clear from respondent's correspondence that the statement of tax owing was not to be construed as a new notice_of_deficiency nor did it alter the running of the 90-day period --- - additionally petitioners did not even begin to discuss audit_reconsideration with respondent until after the 90-day period had expired we find that petitioners did not file their petition for redetermination with this court within the time prescribed by sec_6213 and sec_7502 therefore we lack jurisdiction to redetermine the tax_liability of petitioners we grant respondent's motion to dismiss for lack of jurisdiction to the extent we did not discuss any of the parties' arguments we have considered them and find them to be without merit to reflect the foregoing an order granting respondent's motion to dismiss for lack of jurisdiction will be entered
